{¶ 46} The result is correct, and most of the analysis, but I believe that the trial court must strictly comply with R.C. 2943.031. The legislature has actually written a clear statute. It put in specific quoted language that the court must provide to a defendant.  When the language is clear, which is not always the case, we should take advantage of that luxury.  We should enforce it as written — why is it so difficult to comply with a clear legislative mandate?
{¶ 47} To comply with the statute, the language should be read verbatim to the defendant by the court at the plea hearing. Then, the court should question the defendant to determine that the defendant understands the advisement. The best practice would also include having the language verbatim in the plea form. When an interpreter is involved, the court must read the statutory language, have the interpreter translate it to the defendant, and the question the defendant (through the interpreter) to determine that the defendant understands.
{¶ 48} The Ohio Supreme Court has stated, regarding another statute, "If we were to ignore this statute * * * clear and unambiguous statute would be safe *Page 522 
from a substantial compliance interpretation."2 Our colleagues in the Eighth Appellate District quoted that language when holding that the trial court must strictly comply with R.C. 2943.031 this statute.3 I agree.
2 State v. Pless, 74 Ohio St. 3d 333, 340. 1996-Ohio-102,658 N.E.2d 766.
3 State v. Quran, 8th Dist. No. 80701, 2002-Ohio-4917.